DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 22, 2021 has been entered.
 
Status of Claims
	Claims 1-17 are pending. 
	Claims 18-20 have been cancelled. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sotereanos (US 2002/0133234) in view of Boileau et al. (US 2008/0183297, hereinafter “Boileau”). 
Regarding Claims 1-6,  Sotereanos discloses a medical device (Figure 1, 10) capable of treating hip joint osteoarthritis (femoral replacement implant) in a human patient comprising an artificial caput femur surface (surface of head member 16) adapted to be in contact with an acetabulum surface and a fixating member (body member 14) adapted to be positioned on the collum femur and comprising a stabilizing member (collar 20) adapted to stabilize the medical device from the inside and on at least two opposite sides of the outside of the collum femur, more perpendicular than parallel to the longitudinal extension of the collum femur, and from the acetabulum side of the collum femur, more in line with than perpendicular to the longitudinal extension. 
Sotereanos discloses the claimed invention substantially as claimed, and discloses that the device can be made of “any bio-compatible material” ([0058]) the but does not specifically disclose the stabilizing member made of a ceramic material or cortical bone.    
In the similar art of humeral implants, Boileau teaches the use of ceramic materials for the implant components ([0074]) for the purpose of providing implant materials that are compatible for insertion in the body. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the device of Sotereanos out of a well-known biocompatible ceramic, as is taught by Boileau, in order to provide a stabilizing member that is compatible for insertion in the body. 
Regarding Claims 7-11, the stabilizing part of the collum femur of Sotereanos by which the fixating member is adapted to be at least partly stabilized is any fraction up to and including the whole collum femur. 
Regarding Claims 12-15, the fixating member of Sotereanos is adapted to be at least partly stabilized either directly or indirectly, inasmuch as the fixating member both directly contacts the cortical bone and has a material adapted to be placed between the fixating member and the cortical bone of the stabilizing part of the collum femur (underside 32 of collar 20 may be coated as described in ([0044] with bone cement such as hydroxy appetite or a biocompatible metal such as titanium).
Regarding Claim 16, the stabilizing member of Sotereanos is adapted to connect to the outside of the collum femur surface at least on two opposite sides (see Figure 1). 
Regarding Claim 17, given that the natural caput femur of a patient has a larger diameter than the collum femur, and that the diameter of the artificial caput femur surface area of Sotereanos is smaller than the collum femur, it is clear that the artificial caput femur surface area is smaller than the caput femur surface area. Claim 17 defines the size of the artificial caput femur surface area in terms of the size of a patient’s caput femur surface area.  As there exists a patient with a caput femur that meets this limitation, Sotereanos meets the limitation as claimed. 


Response to Arguments
Applicant’s arguments with respect to claims 1-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is made with a primary reference of Sotereanos with the teaching of a ceramic material for the device by Boileau. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
						
/CHRISTINE L NELSON/Examiner, Art Unit 3774